ADVISORY ACTION
	Applicant, on page 8 of the remark, argues that Applicant respectfully submits that the claimed invention provides distinct advantages that are not provided by the references cited in the Office Action. For example, with the claimed invention, it is possible for an egress node, where a conference call leaves a network, to contact a conference node to establish the conference call. As described in paragraph [0136] of the Application, this can minimize impacts to other network nodes because the redirection of the original call can happen at the egress node. As will be described below, the cited art fails to disclose or suggest all of the elements of the claims, and therefore fails to provide the unobvious advantages made available by the present invention.  However, the Examiner respectfully disagrees.
	The claim merely recites “contacting, by the egress node, a conference node to establish the conference call, wherein the ingress node comprises a network function where the conference call enters and the egress node comprises a network function where the call leaves the network.”  In the examiner’s position, the Examiner broadly and reasonably interprets that the egress node contacts the conference node before the call leaves the network.  Therefore, there is nowhere in the claim reciting “the egress node contacts the conference node after the conference call leaves the network” as arguing by the Applicant.
Applicant, on page 10 of the remark, argues that Applicant respectfully submits that the combination of Li and Edge fails to disclose or suggest that the egress node comprises a network function where the call leaves the network, as recited in claims 1-3, 5, 6, 19-21, 23, 24, and 29. The Office Action conceded that Li fails to disclose these elements, and seemed to take the position that the E-CSCF 130 of Edge discloses those elements. However, E-CSCF 130 of Edge is entirely interconnected within IMS 180, and does not provide a network function where a call leaves the 
The Examiner notes that the claim merely recites that the egress node comprises a network function where the call leaves the network.  In this case, the Examiner broadly and reasonably interprets “egress node” as “E-CSCF 130”.  To be more specific, Edge discloses at least in Figure. 1 and paragraph 35 that LTE network includes P-CSCF 125 and E-CSCF 130.  When P-CSCF 125 receives a call from UE 150 and passes the call to E-CSCF 130.  After receiving the call from P-CSCF 125, E-CSCF 130 routes the call to either PSAP 160 or PSAP 150.  In other words, E-CSCF 130 comprises a routing function (network function) which routes the call to either PSAP 160 or PSAP 150.  Therefore, the Examiner contends that Edge discloses that E-CSCF 130 comprises the network function where the call leaves the LTE network. 
Applicant, on page 11 of the remark, argues that Applicant respectfully submits that emergency call session control function (E-CSCF) 130 of Edge is not an egress node. As can be seen from FIG. 1 of Edge, reproduced above, E-CSCF is in the middle of the IP multimedia subsystem (IMS) 180. Moreover, IMS 180 itself is in the middle of LTE Network 102.   By contrast the claim recites "egress node." The present application illustrates the egress node in contrast to an E-CSCF, for example at FIG. 4,……As can be seen from FIG. 4 and paragraph [0104] of the 
Firstly, Applicant’s argument is not commensurate with the scope of the claim because 1 does not recite “emergency call session control function (E-CSCF) 130 of Edge is not an egress node….the egress node can be an IBCF/BGF, or interconnect border control function / border gateway function,” but instead recites, “contacting, by the egress node, a conference node to establish the conference call, wherein the ingress node comprises a network function where the conference call enters and the egress node comprises a network function where the call leaves the network.”  
Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., emergency call session control function (E-CSCF) 130 of Edge is not an egress node….the egress node can be an IBCF/BGF, or interconnect border control function / border gateway function) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant, on page 11 of the remark, argues that at page 2, the Office Action argued that E-CSCF 130 routes an emergency call. Thus, the Office Action concluded that the E-CSCF 130 has a routing function that causes the call to leave the LTE network to a legacy network. Applicant respectfully submits that paragraph [0035] of Edge states: "E-CSCF 130 may support routing of an NG eCall from UE 105."  However, the Examiner respectfully disagrees.
LTE network includes P-CSCF 125 and E-CSCF 130.  When P-CSCF 125 receives a call from UE 150 and passes the call to E-CSCF 130.  After receiving the call from P-CSCF 125, E-CSCF 130 routes the call to either PSAP 160 or PSAP 150.  In other words, E-CSCF 130 comprises a routing function (network function) which routes the call to either PSAP 160 or PSAP 150.  Therefore, the Examiner contends that Edge discloses that E-CSCF 130 comprises the network function where the call leaves the LTE network.
Applicant, on page 12 of the remark, argues that Edge further explains, though, that this support is provided in the following way (emphasis): "by sending a SIP INVITE from UE 105 received via P-CSCF 125 towards either legacy PSAP 150 via MGCF 135 or i3 PSAP 160 via an IBCF." Thus, Edge specifically distinguishes between the E-CSCF 130 and the IBCF. The IBCF, not the E- CSCF 130, would be the egress node, because the claim recites, "the egress node comprises a network function where the call leaves the network." As in the present application, where the call leaves the network at an IBCF, so also in Edge the call leaves the network at the IBCF. So, if Edge discloses an egress node, it is the IBCF, not the E-CSCF 130. The MGCF 135 would be another potential egress node, but again, this is not the E-CSCF 130. So, it is impossible for Edge to remedy Li's deficiencies.  However, the Examiner respectfully disagrees.
Firstly, Applicant’s argument is not commensurate with the scope of the claim because 1 does not recite “where the call leaves the network at an IBCF” but instead recites, “contacting, by the egress node, a conference node to establish the conference call, wherein the ingress node comprises a network function where the conference call enters and the egress node comprises a network function where the call leaves the network.”  
the network at an IBCF) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant, on page 12 of the remark, argues that the Office Action's argument is about the E-CSCF 130 causing the packet to ultimately leave the network. On the other hand, the claim does not recite "cause" but does recite, "where the call leaves the network." The E-CSCF 130 is not the node where the call leaves the network. Instead, the IBCF (or perhaps MGCF) is the node where the call leaves the network. It is irrelevant whether or not the E-CSCF 130 causes the packet to ultimately leave the network by routing the packet, because the E-CSCF 130 is not the node where the call leaves the network: the E-CSCF 130 is not an egress node. Thus, the stated grounds of rejection cannot support the rejection.  However, the Examiner respectfully disagrees.
The Examiner notes that the claim merely recites that the egress node comprises a network function where the call leaves the network, but does not require the call is left the network directly from the egress node.   Edge discloses at least in Figure. 1 and paragraph 35 that LTE network includes P-CSCF 125 and E-CSCF 130.  When P-CSCF 125 receives a call from UE 150 and passes the call to E-CSCF 130.  After receiving the call from P-CSCF 125, E-CSCF 130 routes the call to either PSAP 160 or PSAP 150.  In other words, E-CSCF 130 comprises a routing function (network function) which routes the call to either PSAP 160 or PSAP 150.  Therefore, the Examiner contends that Edge discloses that E-CSCF 130 comprises the network function where the call leaves the LTE network.

Li discloses at least in Figure. 4 that there is a media path which connects between P-CSCF 120 and E-CSCF 125.  Furthermore, Li discloses in paragraph 50-51 that P-CSCF 120 may receive emergency call invite 405 from IMS media gateway 115 and forward emergency session indication 410 by passing emergency call invite 405 to E-CSCF 125.  When E-CSCF 125 may receive emergency call invite 405 from P-CSCF 120 and then provide emergency call invite 405 to LRF/RDF 130.  In other words, E-CSCF 125 determines that there is an emergency call corresponding to the media path from P-CSCF 120.  When receiving the emergency call from P-
Applicant, on page 13 of the remark, argues that the Office Action, on page 3, argued that Li's E-CSCF 125 detects an indication and message coming from P-CSCF 120 and obtains information for routing the emergency call. However, the Office Action did not provide clarity as to how "determining that a conference call corresponding to the media path is being invoked" is allegedly taught by the combination of references. As best understood, the Office Action took the position that E-CSCF 125 identifies that a call is an emergency call and routes the emergency call accordingly. However, such a determination has nothing to do with a specific media path. Recall that in claim 1 the media path is established by the egress node. The claim then further recites, "determining that a conference call corresponding to the media path is being invoked." In the Office Action's interpretation, the establishing the media path seems to take place when the emergency call is first detected. Thus, not only is there no determination that the call corresponds to a media path, when the call of Li is being invoked, there is not yet an established media path to which it could correspond. Accordingly, it is impossible for Li to disclose these features. Moreover, as mentioned above, Edge does not remedy these deficiencies. 
The Examiner notes that the claim merely recites “determining that a conference call corresponding to the media path is being invoked,” but does not describe to how to determine that a conference call corresponding to the media path is being invoked.  Therefore, at this point, the cited references do not need to show how to determine.  
Applicant, on pages 15-16 of the remark, argues that ss explained above, Li and Edge fail to disclose or suggest all of the elements of claims 1-3, 5, 6, 19-21, 23, 24, and 29. Applicant submits that Mufti, Parlamas, and Sherry fail to remedy the deficiencies of Li and Edge. Therefore, 
As explained above, Li and Edge show all limitations in the independent claims.  Therefore, the combination of references also shows all limitations in all dependent claims.
/DAI PHUONG/            Primary Examiner, Art Unit 2644